DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation “smaller than once an average diameter of the secondary nozzle” is non-idiomatic American English. The limitation should be “smaller than an average diameter of the secondary nozzle” or “smaller than one times an average diameter of the secondary nozzle”.  Appropriate correction is required.
Claim 5, the limitation “the periodic succession of lobes” should be “the periodic succession of the lobes”. Claim 12 contains the same defect.
Claim 9, the limitation “are hot lobes and… are cold lobes” should be “are the hot lobes and… are the cold lobes”.
Regarding claim 10, the limitation “an assembly according to claim 8” should be “the assembly according to claim 8”. 
Claim 11, the limitation “a amplitude” should be “an amplitude”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a longitudinal axis of the secondary nozzle” renders the claim indefinite because its unclear whether this is the same or different than the longitudinal axis previously claimed in claim 1. The specification only provides for one axis x. 
Regarding claim 11, the limitation “the lobes” renders the claim indefinite because its unclear whether this is the hot lobes, the cold lobes, or the lobes of the secondary nozzle. 
Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olausson et al. US 2010/0154423 in view of Stieger et al. US 7,735,601.
Regarding claim 1, Olausson discloses an assembly for a rear of a turbomachine, see title, with a longitudinal axis, see the dashed centerline in fig. 1, the assembly comprising a primary nozzle, shown at about element 11 labeled as a first flow mixer, comprising a trailing edge, the distal edge of element 11, labeled at about 12, and defining a primary flowpath portion, labeled F1, a second nozzle, labeled about element 6, defining a secondary flowpath portion, shown in part about F2, said secondary nozzle being configured to eject a mixture of flows derived from a secondary flowpath and a primary flowpath of the turbomachine, the nozzle 6 comprises a mixure of flows from F1 and F2, the secondary nozzle being of convergent-divergent shape with a throat corresponding to a minimum section of the secondary nozzle, referring to fig. 2a, in supersonic flight the nozzle provides a divergent portion 22, see para. [0047]; and a convergent section para. [0017], a lobed mixer 11, at a downstream end of the primary nozzle and having an alternation of hot lobes extending inside the secondary referring to fig. 2a, the mixer comprises a plurality of wave like lobes 13 extending radially into the primary flowpath and into the secondary flow path as shown in the Applicant’s figures, and thus shows the hot lobes and the cold lobes alternating therebetween. Olausson does not disclose wherein the secondary nozzle comprises, at the throat, a periodic succession of lobes located along an inner surface of the secondary nozzle, and the lobes of the secondary nozzle are, to within a longitudinal offset, radially facing the hot lobes and the cold lobes of the lobed mixer. Rather Olausson discloses a means for addressing noise by introducing ambient air during takeoff. See para. [0011]. 
Stieger teaches the inclusion of a periodic succession of a plurality of lobes located along an inner surface of convergent divergent nozzle at a throat. Steiger teaches that generally noise suppression has been geared toward landing and take-off conditions. See col. 1, lines 40-42. Referring to fig. 5 for example, Stieger teaches a plurality of undulations or bumps 40 regularly distributed about the inner surface of the bypass nozzle in order to provide noise suppression at where a shock cell is known to occur, see col. 5, lines 46-59. Furthermore, Steiger teaches that noise suppression is desirable at all phases of engine operation rather than just at take-off and landing. See col. 1, lines 12-16.
It would have been obvious to replace the ambient mixer of Olausson with the undulating lobes periodically placed along an inner surface of the nozzle 6 of Olausson at the throat, as taught by Steiger in order to provide a means for noise suppression at all operating phases. Id. When applied to the nozzle of Olausson, the lobes would be radially facing the hot lobes and the cold lobes of the lobed mixer within a longitudinal See Olausson paras. [0005]; [0055]. Furthermore, Steiger teaches that a shock cell is known to occur on a CD nozzle especially during cruise and the application of undulating lobes addresses the noise at all operating conditions. See Steiger col. 1, lines 17-20. 
Regarding claim 2, Olausson, in view of Steiger, discloses each of the lobes of the secondary nozzle extends axially over part of the secondary nozzle by a certain distance from the throat to a trailing edge of the secondary nozzle. Referring to fig. 5 of Steiger, Steiger teaches that the lobes form a portion of the CD nozzle where the lobes extend axially upstream and downstream of the throat to the trailing edge, and thus by a certain distance from the throat to the trailing edge of the secondary nozzle.

    PNG
    media_image1.png
    473
    826
    media_image1.png
    Greyscale

Regarding claim 4, Olausson, in view of Steiger, discloses in sections orthogonal to the longitudinal axis, an amplitude of the lobes of the secondary nozzle between successive sections along an upstream and/or downstream direction of the throat see annotated fig. 5a above.
Regarding claim 5, Olausson, in view of Steiger, discloses the periodic succession of lobes of the secondary nozzle is defined, at least on a portion of the inner circumference of the secondary nozzle by the following equation” R(x, ϴ) = Rref(x) + L(x) cos(N, ϴ) and πR2ref(xthroat) = π∫2π-0 R2(xthroat, ϴ)dϴ where R is a radius of the secondary nozzle as a function of a circumferential position and of an abscissa along a longitudinal axis of the secondary nozzle, xthroat is an abscissa of the throat, Rref is a radius of a circular reference section, L is an amplitude function depending on the abscissa of the throat, N is a number of periods. As discussed in claim 4 above, Steiger shows a reference axisymmetric circle may be drawn through the sinusoidal undulations shown in fig. 5a. Therefore, when drawn through the midpoint of the undulations, the periodic succession of lobes may be described via the two equations above. The structure of fig. 5a being identical to that shown in fig. 5 of the instant application, since the nozzle of fig. 5 satisfies both equations, the nozzle of fig. 5a of Steiger must satisfy the equations as well. 
See Steiger col. 3, line 10.
Regarding claim 7, Olausson, in view of Steiger, discloses a ratio between a section at a trailing edge of the secondary nozzle and a section at the throat of the secondary nozzle is comprised between 1-1.05. Steiger teaches that the convergent divergent ratio is 1-1.01 with an amplitude of .1-2.0% of the exit diameter. See Steiger col. 2, lines 33-37. In other words the throat is 0.1-2% of the trailing edge. 
Regarding claim 8, Olausson, in view of Steiger, discloses a section of a trailing edge of the secondary nozzle is circular. See fig. 5a, the portion 42 of the trailing edge is circular. 
Regarding claim 10, Olausson discloses a double flow turbomachine, see Olausson having a core flow F1 and a bypass flow F2. 
Regarding claim 12, referring to figs. 5a-b, Olaussan, in view of Steiger, discloses the periodic succession of lobes of the secondary nozzle is defined on more than 75% of the inner circumference of the secondary nozzle. Where referring to fig. 5b, the undulations cover less than 100% of the nozzle however, fig. 5a shows that the undulations cover the entire circumference. 

Allowable Subject Matter
Claims 3, 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art does not teach or fairly discuss the distance from the throat to the trailing edge with regard to the average diameter of the secondary nozzle at the throat. No prior art reference appears to discuss the geometric relationship. Claim 11 is dependent on claim 3.
Regarding claim 9, the prior art does not teach or discuss the number of lobes of the secondary nozzle in relation to the number of lobes of the hot lobes and the cold lobes of the primary nozzle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/GERALD L SUNG/Primary Examiner, Art Unit 3741